—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered September 30, 1992, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*634The defendant lacks standing to challenge the police officers’ entry into the basement social club where the defendant was allegedly employed; nor did the defendant have a reasonable expectation of privacy in the area behind some speakers in the basement party room where, in one of the officers’ plain view, he attempted to conceal a firearm (see, People v Ponder, 54 NY2d 160; People v Holland, 155 Misc 2d 964; People v Norberg, 136 Misc 2d 550). In any event, the officers were responding to a radio report that 10 shots had been fired in the basement at 116-37 Sutphin Boulevard, so that their expeditious entry into the club without a warrant was justified because they had reasonable grounds to believe that an emergency existed there (People v Mitchell, 39 NY2d 173, cert denied 426 US 953; People v DePaula, 179 AD2d 424, 426; People v Barrows, 170 AD2d 611; People v Mato, 160 AD2d 435, 438). Bracken, J. P., Lawrence, Friedmann and Goldstein, JJ., concur.